Citation Nr: 0016639	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-42 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than November 13, 
1995, for assignment of a 100 percent disability evaluation 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1969.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which assigned a 100 
percent rating for the veteran's PTSD, effective as of 
November 13, 1995.  The veteran appealed that decision, 
contending that his PTSD has been 100 percent disabling since 
October 1987.  

Although the veteran filed several claims during the pendency 
of this appeal, he submitted a written statement in September 
1996 in which he clarified that the only issue he was 
pursuing on appeal was that of an earlier effective date for 
his 100 percent rating for PTSD.  

The case was remanded by the Board in March 1998, and is now 
ready for appellate review.  


FINDINGS OF FACT

1.  A May 1989, rating decision granted the veteran service 
connection for PTSD, with a 100 percent temporary total 
evaluation for hospitalization followed by a 10 percent 
disability evaluation assigned, effective as of his initial 
date of claim, December 28, 1987.

2.  In July 1992, the veteran filed a claim for an increased 
evaluation for PTSD; following the submission of a timely 
notice of disagreement and a substantive appeal, the veteran 
was granted an increased evaluation to 50 percent in a 
February 1995 rating action, effective from July 1992.

3.  In November 1995, the veteran filed an application for 
increased compensation based on individual unemployability 
(TDIU) due to PTSD.

4.  The veteran was gainfully employed from December 1988 
until January 1995, at which time his job was eliminated.  

5.  A report of VA examination dated in December 1995 
indicates that the veteran was significantly disabled and 
prevented from working as a result of PTSD.  

6.  A 100 percent evaluation was assigned for PTSD, effective 
as of November 13, 1995, the date that the veteran filed his 
TDIU claim; this date was prior to the date that it was first 
factually ascertainable that there had been an increase in 
the veteran's PTSD disability.  


CONCLUSION OF LAW

The requirements for an effective date earlier than November 
13, 1995, for the assignment of a 100 percent schedular 
rating for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

After a review of the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
The Board is not aware of any additional relevant evidence 
which is available in connection with the issue on appeal.  
Therefore, no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

In his present appeal, the veteran maintains that he has been 
completely disabled due to PTSD since he first filed a claim 
for that disability in 1987.  Review of the procedural 
history discloses that, in a May 1989 rating decision, the 
veteran was granted service connection for PTSD, effective as 
of December 28, 1987 (the date he filed his application for 
disability compensation for that condition).  The veteran 
initially filed a claim for an increased rating in March 
1990, and the RO denied that claim in August 1990.  The 
veteran then filed multiple claims on July 15, 1992, and in a 
March 1993 rating decision, the RO declined to grant an 
increase in the evaluation of PTSD.  The veteran disagreed 
with those denials and, in a March 1994 rating decision, the 
RO increased the veteran's evaluation for PTSD to 30 percent.  
That evaluation was increased to 50 percent in a February 
1995 rating action following a personal hearing.  There are 
no additional pertinent communications from the veteran until 
his claim for an increased evaluation for PTSD was received 
by the RO on November 13, 1995.  The RO granted a 100 percent 
schedular evaluation for PTSD in a January 1996 rating 
action, effective from November 13, 1995.  For the reasons 
that will follow, the Board finds no basis for an effective 
date earlier than November 13, 1995, for the assignment of a 
100 percent disability rating for PTSD.  

To determine the effective date, the Board must identify both 
the date of receipt of claim and the date entitlement arose.  
38 C.F.R. § 3.400(o).  The Board observes that there is no 
document or testimony in the record which could be liberally 
construed to constitute an unadjudicated informal claim for 
an increased evaluation.  See 38 C.F.R. §§ 3.1(p), 3.155(c) 
(1999).  It is noted that following the August 1990 denial of 
an increased evaluation for PTSD, the veteran did not file a 
new claim until July 1992, well in excess of one year 
following the denial.  Thus, the August 1990 denial became a 
final decision pursuant to 38 C.F.R. § 20.1103 (1999).  

The Board concludes that the veteran had a claim for an 
increased evaluation pending, the claim filed in July 1992, 
when he filed his claim for a total evaluation in November 
1995.  Nonetheless, the following discussion illustrates why 
he has not demonstrated the schedular criteria for a 100 
percent rating at any time prior to November 13, 1995, and 
thus, why an earlier effective date is not warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A.  § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

As of the 1995 rating decision, the veteran's PTSD was rated 
as 50 percent disabling under Diagnostic Code 9411, effective 
from July 1992.  During the course of this appeal, VA issued 
new regulations for the evaluation of psychiatric 
disabilities, effective as of November 7, 1996.  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  As the veteran's 100 percent schedular 
evaluation is already effective prior to November 1996, the 
revised criteria need not be addressed.  

Prior to November 7, 1996, a condition such as PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, a 50 percent 
evaluation would be appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

A 70 percent evaluation would be warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  Id.  The 100 
percent evaluation may be assigned as long as the veteran 
meets one of three listed criteria: total isolation, gross 
repudiation of reality, or unemployability. See 38 C.F.R. § 
4.132, Diagnostic Code 9411;  Johnson v. Brown, 7 Vet. App. 
95, 96 (1994);  see also 38 C.F.R. § 4.21.

The Board notes that the evidence does not suggest that the 
veteran met the criteria for a total rating at any time prior 
to November 13, 1995.  Persuasive evidence of the veteran's 
ability to function until the end of January 1995 includes 
testimony and documentary evidence that the veteran worked 
until January 1995.  In a written statement from his 
employer, Center for Adaptive Service, it was documented that 
the veteran stopped work January 31, 1995, because his job 
was eliminated.  At this school, he served as a director of 
administrative services for learning disabled adults.  No 
concessions had been made due to age or disability at any 
time from his start date of December 1993.  He worked a 37.5 
hour week.  Prior to that job, he served from December 1988 
to December 1993 as an outreach coordinator at a Veterans 
Assistance Center. He worked a 37.5 hour week.  He left that 
job in December 1993 for other employment.  

The veteran was afforded multiple neuropsychiatric 
examinations by VA dating from 1970.  VA examination report 
dated in November 1992 reveals that the veteran was prone to 
exacerbation of his symptoms but that he was interviewing for 
jobs and that he had recently been offered a counseling job.  
He was coping with his PTSD with counseling and medication, 
and he was demonstrating reduced ability but not total 
inability to deal with others, to work or to otherwise 
function.  It was not until a VA examination in December 1995 
that the veteran reported that he had been unemployed since 
January 1995 and that he was having progressively severe 
functional problems that prevented him from working.  None of 
the medical records prior to that time demonstrated virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Similarly, counseling, inpatient and treatment records showed 
that the veteran was generally able to work, study, and be 
around others until late 1995.  He remained productive in the 
months following the end of his job.  It was reported in 
October 1995 that the veteran was constructing a lodge with a 
fellow veteran and that he was more relaxed and reflective 
than he had been before.  However, later records dated in 
November and December 1995 showed that the veteran became 
increasingly frustrated with his situation both personally 
and occupationally.  

The VA examination in November 1992 appeared to document less 
severe symptoms.  By the time of his December 1995 
examination, the symptoms appeared significantly more severe.  
Findings on treatment records combined with those on the 
examination report suggest that, as of the December 1995 
examination, the veteran was, in fact, demonstrably unable to 
obtain or retain employment.  

Thus, the Board notes no probative medical evidence dated 
within the one year prior to the date of the July 1992 claim 
showing total disability due to PTSD.  Further, there is no 
support in the record that the July 1992 VA examination was 
not an accurate representation of the veteran's condition 
during the year prior to the date of the claim.  As noted 
above, the veteran worked from December 1988 through January 
1995, and this is consistent with the findings of PTSD which, 
while present, were not totally incapacitating.  As this is 
corroborated by the rest of the record and the veteran's 
testimony, the Board finds that total disability due to PTSD 
was not shown until December 13, 1995. 

The Board has considered all of the record in order to 
determine whether there was an earlier informal claim or an 
earlier showing of total disability.  However, as noted 
above, the veteran did not appeal the earlier determinations 
regarding increased evaluations and the Board notes that the 
earlier dated medical evidence does not indicate that the 
veteran intended to file a claim for a total disability 
evaluation prior to the November 1995 claim.  

As noted, the date of the veteran's increased rating claim 
was July 15, 1992, while the date of the unemployability 
claim, which was during the pendency of the appeal of the 
increased rating issue, was November 13, 1995.  38 C.F.R. § 
3.400(o) provides that the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later, but an exception 
provides that in disability compensation cases, an effective 
date may also be assigned as of the earliest date on which it 
was factually ascertainable that an increase in disability 
had occurred, if the claim is received within one year from 
such date, otherwise the effective date will be the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1),(2).  The U. S. Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.400(o)(2) was for 
application only where the increase in disability precedes 
the claim, provided that the claim is also received within 
one year after the increase.  See Harper v. Brown, 10 Vet. 
App. 125 (1997).  In Harper, the Court rejected the veteran's 
argument that 38 C.F.R. § 3.400(o)(2) permits the assignment 
of an increased rating as of the date of the receipt of claim 
because the increase in disability did not occur until after 
the claim was submitted.  The Court found that the general 
rule of 38 C.F.R. § 3.400(o)(1) applied in that particular 
case because the filing of the claim preceded the increase.  
Id. at 126, 127.  

In a recent opinion, the VA General Counsel has reiterated 
that, as explained by the Court in Harper, the effective date 
of an increased rating would be the date of the claim only if 
the claim is not received within the year following the 
increase in disability.  The opinion further held that when a 
veteran submits a claim alleging an increase in disability 
within the one year prior to VA's receipt of the claim and 
medical evidence substantiates the increased disability, the 
effective date of an award of increased disability must be 
determined based upon the facts of the particular case.  It 
was noted that the record as a whole must be analyzed for 
this purpose.  See VAOPGCPREC 12-98.

The Board observes that, in the instant case, the provisions 
of 38 C.F.R. § 3.400(o)(2) are inapplicable since the 
increase did not precede the filing of the claim.  When all 
of the evidence is reviewed in its totality and the benefit 
of the doubt is afforded the veteran, the Board must conclude 
that there was no factually ascertainable increase shown 
before November 13, 1995.  

The Board has reviewed all evidence of record, to ascertain 
the earliest possible effective date.  See also Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).  The evidence of record 
provides a basis to conclude that the effective date should 
be November 13, 1995.  The Board finds that the rule of 38 
C.F.R. § 3.400(o)(1) is for application, and the proper 
effective date of the veteran's claim is not prior to 
November 13, 1995. 

The Board has considered the doctrine of reasonable doubt as 
noted throughout the decision.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
the Board finds that the evidence supports that the veteran 
was totally disabled by reason of PTSD as of the date of the 
December 1995 examination, but not before.  Thus, the 
preponderance of the evidence is against the claim for an 
effective date earlier than November 13, 1995, as the record 
first shows that the veteran was totally disabled after that 
date, and there has been no other identified informal or 
formal claim prior to that date.


ORDER

An effective date earlier than November 13, 1995, for 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

